OLIVER, Judge
(dissenting).
I respectfully dissent. In my view of this case, it is inconsequential that in all probability the jury rejected the testimony of the defendant and his wife. This is so for the plain reason that, as stated in the brief of the State Attorney General:
“The State was unable to show whatever became of the tape player, whether the defendant had fixed it and converted it to his own use or sold it, or anything other than the fact that it had been left with the defendant for repair and he failed or refused to return it.”
In other words, the only fact established by the State was that the tape player was delivered to the defendant for repair and was never returned to the owner. Mere failure to return bailed property left with the bailee for repair does not constitute fraudulent breach of trust.
I cannot agree that the closing jury argument of the Assistant District Attorney General did not affect the verdict of the jury and was therefore harmless. The argument, defense counsel’s objection, and the court’s ruling, were as follows:
“ASST. GENERAL MURPHY: You know and I know that tape players are one of the hottest articles on the market today. If you’ve read the papers you saw that last year the insurance companies of this country paid out over four hundred million dollars in losses of tape players, because they are hot on the stolen market—
MR. AYERS: Your Honor, excuse me, I hate to interrupt the attorney general’s *80argument but there is no proof like that in the record. I object and I think it is improper—
ASST. GENERAL MURPHY: I am citing facts that were published in—
THE COURT: Inasmuch as it really doesn’t have anything to do with this lawsuit, Mr. Ayres, I doubt that it’s error for him to do so. Lots of things get in the argument that are actually not part of the record. Go ahead, General.”
For these reasons I would reverse and remand for a new trial.
ORDER OVERRULING PETITION TO REHEAR
A dignified, forceful and timely petition to rehear has been filed in this case. The first part of it suggests that we might have misinterpreted the evidence with regard to Mrs. Stewart’s testimony. We carefully considered the very testimony set out in the petition to rehear, and believe that the jury was justified in rejecting as untrue that part of it relied upon by the defense.
It is next insisted that if this testimony is rejected that then there remains no proof whatever as to what happened to the tape player. We think that this argument (already considered and rejected by the majority) fails. It gives no probative force and effect to the strong circumstantial evidence that Stewart fraudulently misappropriated the tape player. It appears that he took it in with ho intention to repair it. He was not straightforward in his responses to inquiries. And the presiding fact is that he has never returned the tape player, nor offered an acceptable explanation for this failure. Circumstantially, he either still has it or has disposed of it to his profit. The theory that the tape player was disposed of accidently has been rejected by the jury. Circumstantially, a purposeful fraudulent breach of trust .has been committed.
The rehearing is denied.